
	
		I
		111th CONGRESS
		1st Session
		H. R. 2679
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Education and Labor and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend certain immigration programs, and for other
		  purposes.
	
	
		1.E-Verify program
			(a)Short
			 titleThis section may be
			 cited as the Employee Verification Amendment Act of
			 2009.
			(b)Extension of
			 programSection 401(b) of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1324a note) is amended by striking at the end of the 11-year period
			 beginning on the first day the pilot program is in effect. and
			 inserting on September 30, 2014..
			(c)Protection of
			 Social Security Administration programs
				(1)Funding under
			 agreementEffective for fiscal years beginning on or after
			 October 1, 2008, the Commissioner of Social Security and the Secretary of
			 Homeland Security shall enter into and maintain an agreement which
			 shall—
					(A)provide funds to
			 the Commissioner for the full costs of the responsibilities of the Commissioner
			 under section 404 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1324a note), including (but not limited
			 to)—
						(i)acquiring,
			 installing, and maintaining technological equipment and systems necessary for
			 the fulfillment of the responsibilities of the Commissioner under such section
			 404, but only that portion of such costs that are attributable exclusively to
			 such responsibilities; and
						(ii)responding to
			 individuals who contest a tentative nonconfirmation provided by the basic pilot
			 confirmation system established under such section;
						(B)provide such funds
			 quarterly in advance of the applicable quarter based on estimating methodology
			 agreed to by the Commissioner and the Secretary (except in such instances where
			 the delayed enactment of an annual appropriation may preclude such quarterly
			 payments); and
					(C)require an annual
			 accounting and reconciliation of the actual costs incurred and the funds
			 provided under the agreement, which shall be reviewed by the Office of
			 Inspector General of the Social Security Administration and the Department of
			 Homeland Security.
					(2)Continuation of
			 employment verification in absence of timely agreementIn any
			 case in which the agreement required under paragraph (1) for any fiscal year
			 beginning on or after October 1, 2008, has not been reached as of October 1 of
			 such fiscal year, the latest agreement between the Commissioner and the
			 Secretary of Homeland Security providing for funding to cover the costs of the
			 responsibilities of the Commissioner under section 404 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
			 note) shall be deemed in effect on an interim basis for such fiscal year until
			 such time as an agreement required under paragraph (1) is subsequently reached,
			 except that the terms of such interim agreement shall be modified by the
			 Director of the Office of Management and Budget to adjust for inflation and any
			 increase or decrease in the volume of requests under the basic pilot
			 confirmation system. In any case in which an interim agreement applies for any
			 fiscal year under this subsection, the Commissioner and the Secretary shall,
			 not later than October 1 of such fiscal year, notify the Committee on Ways and
			 Means, the Committee on the Judiciary, and the Committee on Appropriations of
			 the House of Representatives and the Committee on Finance, the Committee on the
			 Judiciary, and the Committee on Appropriations of the Senate of the failure to
			 reach the agreement required under paragraph (1) for such fiscal year. Until
			 such time as the agreement required under paragraph (1) has been reached for
			 such fiscal year, the Commissioner and the Secretary shall, not later than the
			 end of each 90-day period after October 1 of such fiscal year, notify such
			 Committees of the status of negotiations between the Commissioner and the
			 Secretary in order to reach such an agreement.
				(d)GAO study of
			 basic pilot confirmation system
				(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Comptroller General of the United States shall conduct a study
			 regarding erroneous tentative nonconfirmations under the basic pilot
			 confirmation system established under section 404(a) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note).
				(2)Matters to be
			 studiedIn the study required under paragraph (1), the
			 Comptroller General shall determine and analyze—
					(A)the causes of
			 erroneous tentative nonconfirmations under the basic pilot confirmation
			 system;
					(B)the processes by
			 which such erroneous tentative nonconfirmations are remedied; and
					(C)the effect of such
			 erroneous tentative nonconfirmations on individuals, employers, and Federal
			 agencies.
					(3)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General shall submit the results of the study required under paragraph (1) to
			 the Committee on Ways and Means and the Committee on the Judiciary of the House
			 of Representatives and the Committee on Finance and the Committee on the
			 Judiciary of the Senate.
				(e)GAO study of
			 effects of basic pilot on small entities
				(1)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 Committees on the Judiciary of the House of Representatives and the Senate a
			 report containing the Comptroller General’s analysis of the effects of the
			 basic pilot program described in section 403(a) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) on small
			 entities (as defined in section 601 of title 5, United States Code). The report
			 shall detail—
					(A)the costs of
			 compliance with such program on small entities;
					(B)a description and
			 an estimate of the number of small entities enrolled and participating in such
			 program or an explanation of why no such estimate is available;
					(C)the projected
			 reporting, recordkeeping and other compliance requirements of such program on
			 small entities;
					(D)factors that
			 impact small entities’ enrollment and participation in such program, including
			 access to appropriate technology, geography, entity size, and class of entity;
			 and
					(E)the steps, if any,
			 the Secretary of Homeland Security has taken to minimize the economic impact of
			 participating in such program on small entities.
					(2)Direct and
			 indirect effectsThe report shall cover, and treat separately,
			 direct effects (such as wages, time, and fees spent on compliance) and indirect
			 effects (such as the effect on cash flow, sales, and competitiveness).
				(3)Specific
			 contentsThe report shall provide specific and separate details
			 with respect to—
					(A)small businesses
			 (as defined in section 601 of title 5, United States Code) with fewer than 50
			 employees; and
					(B)small entities
			 operating in States that have mandated use of the basic pilot program.
					2.EB–5 regional
			 center pilot programSection
			 610(b) of the Departments of Commerce, Justice, and State, the Judiciary, and
			 Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) is amended by
			 striking shall set aside and all that follows through
			 eligible for admission and inserting shall set aside
			 3,000 visas annually for fiscal years through fiscal year 2014 to include such
			 aliens as are eligible for admission.
		3.Special immigrant
			 nonminister religious worker programSubclauses (II) and (III) of section
			 101(a)(27)(C)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(27)(C)(ii)) are amended by striking September 30, 2009,
			 each place such term appears and inserting September 30,
			 2014,.
		4.Waiver of foreign
			 country residence requirement with respect to international medical
			 graduatesSection 220(c) of
			 the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C.
			 1182 note) is amended by striking September 30, 2009 and
			 inserting September 30, 2014.
		
